 In the Matter of HOLLAND REIGER DIvIsIoN OF APEx ELECTRIC Co.andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICACase No. R-581.-Decided March 24, 1938Electrical Appliances blannfacturrnq Indastrd-Investigation, of Representa-tives:controversy concerning representation of employees: rival organizations;refusal by employer to recognize petitioning union as exclusive representative-antt Appropriate for Collective Bargainiing:production and maintenance em-ployees including watchmen and shipping clerks, but excluding clerical, super-visory, and time-study employees: eligibility for membership in both of rivalorganizations-ElectionOrderedMr. Peter Di Leone,for the Board.,Mr. Charles E. Frohman,of Sandusky, Ohio, for the Company.111r.James Pascoe,of Dayton, Ohio, for the United.Mr. J. J. MurphyandMr. William R. McCourtt,both of Sandusky,Ohio, for the I. A. M.Mr. J. H. Krug,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEOn December 7, 1937, Local 710, United Electrical, Radio andMachine Workers of America, herein called the United, filed withthe Regional Director for the Eighth Region (Cleveland, Ohio) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Holland-Rieger Corpora-tion (Division of The Apex Electrical Manufacturing Company),2Sandusky, Ohio, herein called the Company, and requesting an in-vestigation and certification of representatives, pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 14, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the ActiRefciied to in the Order directing investigation and hearing as United Electrical,Radio and Machine Workers of America2 The petition referred to "Holland Reiger Division of Apex Electric Co" It appearsfrom the record that the Sandusky plant is owned and operated by Holland-Rieger Corpo-ration, a subsidiary of The Apex Electrical Manufacturing CompanyThe plant is com-monly known as the Holland-Rieger Division of that coipoiation156 DECISIONS AND ORDERS157and Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 19, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theUnited, and upon Lodge 1329, International Association of Machin-ists,herein called the I. A. M., a labor organization claiming to-represent employees directly affected by the investigation.On Jan-uary 24, 1938, the I. A. M. filed with the Regional Director a motionto intervene, and the Regional Director granted the motion.Pur-suant to the notice, a hearing was held on January 28, 1938, atSandusky, Ohio, before Waldo C. Holden, the Trial Examiner dulydesignated by the Board.The Board, the Company, the United,and the I. A. M. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of the'TrialExaminer and finds that with one exception no prejudicialerrorswere committed.With this exception, which will be con-sidered below, the rulings are hereby affirmed.Upon request made by the United, a hearing was held before theBoard in Washington, D. C., on February 28, 1938, for the purposeof oral argument.Notice of the hearing was duly served upon allthe parties.The I. A. M. was represented by counsel and partici-pated in the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 3Holland-Rieger Corporation is engaged in the manufacture of elec-trical appliances, chiefly washing and ironing machines.The Com-pany'smanufacturing plant and principal office are located atSandusky, Ohio.Fifteen per cent of all raw materials used by theCompany are derived from sources outside Ohio, and 88 per cent ofthe finished product is shipped outside the State.During 1937 theCompany purchased materials to the value of $872,089 and total salesamounted to $1,164,527.The finished product represented approxi-mately two per cent of all washing and ironing machines producedin the United States during 1937.$ Substantially all of the facts in this section are derived from a stipulation enteredinto by counsel for the Company and counsel for the Board. 158NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDLocal"No. 710, United Electrical, Radio and Machine Workers ofAmerica is a labor organization, affiliated with the Committee forIndustrial Organization.Apparently it admits to membership allemployees at the Sandusky plant, excluding clerical, supervisory, andtime-study employees.Lodge No. 1329, International Association of Machinists is a labororganization, affiliatedwith the American Federation of Labor.Evidently its eligibility rules at the Sandusky plant are identical withthose of the United.Membership in the I. A. M. is not confined topersons employed at this plant.III. THE QUESTION CONCERNING REPRESENTATIONIn June 1937 the Company entered into a collective bargainingagreement with the United, which recognized the United as bargain-ing agent for its own members. The contract was to expire onJanuary 1, 1938.Efforts were made by the United to renew theagreement, with a new clause recognizing the United as exclusivebargaining agency.The Company objected to the proposed changeon the ground that some of its employees were wearing A. F. of L.buttons.In its petition and at the hearing the United claimed torepresent a majority within an appropriate unit.The I. A. M. dis-puted this claim.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITCounsel for both labor organizations agreed that the appropriateunit for purposes of collective bargaining should comprise all pro-duction and maintenance employees at the Sandusky plant, includingwatchmen and shipping 'clerks, but excluding clerical, supervisory,and time-study employees.Counsel for the Company objected onlyto inclusion of the watchmen. Some of the watchmen have signedauthorization cards in which they designated the United as their DECISIONS AND ORDERS159representative for purposes of collective bargaining.Both labor or-ganizations apparently admit watchmen to membership and, as wehave seen, both desire to include watchmen in the bargaining unit.Under the circumstances, we conclude that the unit should includethe watchmen.In accordance with our usual practice, we shall exclude from thebargaining unit the clerical and supervisory workers.There wasno evidence concerning the functions or interests of the time-studyemployees.Since the Company and both labor organizations werein accord upon the exclusion of these employees, we conclude thatthey should not be embraced in the appropriate bargaining unit.We find that the production and maintenance employees of theCompany at the Sandusky, Ohio, plant, including watchmen andshipping clerks, but excluding clerical, supervisory, and time-studyemployees, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Coin-pany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REI'RESENTAIIVESAt the hearing the United introduced 197 authorization cards, tcwhich counsel for the I. A. M. offered no objection.A committeecomposed of four members of the United, including its president andrecording secretary, circulated the, cards, between December 20, 1937,and the date of the hearing, among the employees of the Sanduskyplant.The recording secretary testified that each member of thecommittee witnessed the signed cards which he obtained.The Unitedurges that the cards afford proof that it represents a majority in theappropriate bargaining unit, and requests certification by the Boardwithout an election.The I. A. M., on the other hand, contends that the question concern-ing representation should be resolved by an election.Organizingactivities at the plant by the I. A. M. began in November 1937 andon December 8, 1937, it received a charter.Testimony presented onbehalf of the I. A. M. was, almost wholly, an effort to show that areasonable doubt existed regarding the United's claim of represent-ing a majority in the appropriate unit.Three witnesses, formerlymembers of the United, had recently changed their affiliation to theI.A. M. Counsel for the I. A. M. sought to show that the sentimentof the Sandusky employees had shifted very recently from the Unitedto the I. A. M. He introduced five authorization cards signed byemployees whose names appear on United cards.These five are alldated between January 24, 1938, and January 28, inclusive.Onlyone other I. A. M. card was admitted in evidence.All six were iden- 160NATIONAL LABOR RELATIONS BOARDtified by the union members who witnessed the signatures.Counselfor the I. A. M. offered in evidence a large number of other authori-zation cards, all of which were excluded by the Trial Examiner.Some of these, it was claimed, were duplicates of United cards.A check of the authorization cards introduced at the hearing witha list ,4 prepared by the Company, of "all factory employees" on thepay roll during the period ending December 1, 1937, reveals thefollowing :Total names on pay roll-----------------------------------367United cards which check with pay roll (including 1 doubt-fulcase) ----------------------------------------------191United cards not on pay roll ------------------------------6IA.M cards, all on pay roll ------------------------------6Duplicates------------------------------------------------5Total unduplicated United cards (including 1 doubtful card)-186The count thus indicates that of a total of 367 employees theUnited has a majority of two.We are not convinced, however, thatithas made a showing warranting certification without an elec-tion.The pay roll, and also the United authorization cards, maycontain names of employees who are excluded from the appropriatebargaining unit.Moreover, the United was enabled to make itsshowing of a majority only because of the action of the Trial Ex-aminer in excluding the I. A. M. cards. Its claims must rest, there-fore, upon the validity of this ruling.At the hearing, counsel forthe I. A. M. offered 69 authorization cards, one group consisting of18 cards claimed to be duplicates of those introduced by the United,and the other containing 51 additional cards.Upon objection bycounsel for the United, the Trial Examiner stated that unless thesignatures were authenticated, the cards would not be received inevidence.Five cards were then identified by an officer of the I. A. M.who testified that he had witnessed the signatures.These five,signed by employees who had also executed United cards, wereadmitted in evidence and have been considered above.The fivewere evidently taken from the group of 18 claimed duplicates. Itappears, therefore, that the Trial Examiner excluded 13 cards whichthe I. A. Al. contended were signed by employees who also executedcards of the United. The only testimony which might relate to theauthenticity of the signatures on the 13 cards was the statement ofan officer of the I. A. M. that he had witnessed the signatures ofcards other than the five which were received in evidence.Underthe circumstances, therefore, the 13 cards would not establish thatthe persons whose names appear thereon desire to be represented bythe I. A. M. They might, however, cast some doubt upon the claimsof the United, and we think the Trial Examiner erred in excluding4L'oaid Exhibit No 3 DECISIONS AND ORDERS161names appear on the United cards. In view of this circumstance,since the pay roll with which the United cards have been compared,and the United cards themselves, may contain names of employeeswho are not within the bargaining unit, and also since the majorityshown by comparison of the United cards with the pay roll is ex-ceedingly slender, we cannot say with assurance that the Unitedrepresents a majority of the employees in the appropriate unit.We find that the question which has arisen concerning representa-tion can best be resolved by means of an election by secret ballot.Both -unions are agreeable to the use of the pay roll for the periodending December 1, 1937, for determining eligibility to vote, andthe Company has made no objection.We. conclude, under the cir-cumstances, that those eligible to vote in the election shall be thepersons within the appropriate unit employed by the Company atthe Sandusky, Ohio, plant during the pay-roll period ending Decem-ber 1, 1937, excluding those who have since quit or been dischargedfor cause.Upon the basis of'the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Holland-Rieger Corporation (Division ofThe Apex Electrical Manufacturing Company), Sandusky, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The production and maintenance employees of the Company,including watchmen and shipping clerks, but excluding clerical, su-pervisory, and time-study employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as,amended,it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Holland-Rieger Corporation (Division of The Apex ElectricalManufacturing Company), Sandusky, Ohio, an election by secret bal-lot shall be conducted within fifteen (15) days froiri the date of this 162NATIONAL LABOR RELATIONS BOARDDirection under the direction and supervision of the Regional Di-rector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all persons employedat the Sandusky, Ohio, plant of the Company during the pay-rollperiod ending December 1, 1937, as production and maintenance em-ployees, including watchmen and shipping clerks, but excludingclerical, supervisory, and time-study employees, and those who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Local No. 710, United Electrical, Radioand Machine Workers of America, affiliated with the Committee forIndustrial Organization, or by Lodge No. 1329, International Asso-ciation ofMachinists, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONApril 8, 1938On March 24, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the supervision of theRegional Director for the Eighth Region (Cleveland, Ohio).At therequest of the Regional Director we shall postpone the election forthe present.The Board hereby amends its Direction of Election by striking outthe words "within fifteen (15) days from the date of this Direction"and substituting therefor the words"at such time as the Board mayin the futuredirect".